Citation Nr: 1636615	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  09-38 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel



INTRODUCTION

The Appellant served in the Army National Guard from October 1983 to January 1986, with active duty for training from March 1984 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

This matter was previously remanded by the Board in May 2013 for further evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's May 2013 remand, the Appellant was scheduled for and attended a December 2013 VA examination to determine the etiology of his bilateral carpal tunnel syndrome.  A June 2014 addendum medical opinion was also issued.

The Board finds the June 2014 VA medical opinion to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The examiner concluded that the Appellant's carpal tunnel was less likely than not related to his military service, providing the following rationale: "There was about a four year gap between [the Appellant's] military discharge and the onset of symptoms of bilateral carpal tunnel syndrome.  It would be unusual that symptoms weren't reported prior to this time frame if the nerve damage occurred during military service."

The examiner did not properly address the Appellant's lay statements with respect to in-service symptoms and instead relied exclusively on the lack of contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (VA examiner's opinion inadequate that relied solely on the absence of contemporaneous medical evidence).  As the examiner's rationale is based solely on the lack of medical documentation in service and the immediate years after and does not address the Appellant's lay contentions regarding symptoms in service and immediately thereafter, the June 2014 opinion is inadequate and an addendum medical opinion is necessary.  See id.

Accordingly, the case is REMANDED for the following action:

1. Contact the Appellant and request that he identify any other relevant treatment that he is receiving and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records. 

If the Appellant is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

2. Return the claims file to an examiner of appropriate knowledge and expertise.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient.

The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report. 

Based on a review of the record, the examiner is asked to provide a medical opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Appellant's carpal tunnel is causally or etiologically related to the Appellant's active duty for training period from March 1984 to July 1984. 

The examiner should specifically address any relevant service treatment records, private medical records, or other potentially relevant medical or lay evidence, including the Appellant's contentions regarding a continuity of symptomatology.  Attention is particularly invited to the Veteran's November 2015 statement regarding pole climbing while in training in service (VBMS, document labeled Correspondence, receipt date 11/20/2015); his service treatment records (VBMS, document labeled STR-Medical, receipt date 9/23/2007); and his initial claim, noting onset of disability of February 1987 and the symptoms he experienced (VBMS, document labeled VA 21-526 Veterans Application for Compensation & Pension, receipt date 7/24/2007, pages 5 and 7 of 11).

The examiner is reminded that the lack of contemporaneous medical records does not by itself refute the credibility of the Appellant's assertions.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Note that the lack of documented treatment in service and thereafter, while probative, cannot serve as the sole basis for a negative finding.  The Appellant's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed carpal tunnel. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Appellant and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

